             Case 1:20-cr-00418-JPO Document 32 Filed 09/21/21 Page 1 of 1




   MATTHEW J. KLUGER
   ATTORNEY AT LAW

                                                        888 GRAND CONCOURSE, SUITE 1H
                                                        BRONX, NEW YORK 10451
                                                        (718) 293-4900 • FAX (718) 618-0140
                                                        www.klugerlawfirm.com

                                                        September 20, 2021

   By ECF
   Hon. J. Paul Oetken
   U.S. District Judge
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                  Re:     United States v. Wakimi Joseph
                          20 Cr. 418 (JPO)

   Dear Judge Oetken,

           Mr. Joseph pled guilty to being a felon in possession of a firearm (18 U.S.C.
    §922(g)(1)) on May 20, 2021. He is scheduled to be sentenced on September 29, at
    10:30 a.m. The defense has retained the services of a mitigation specialist to address
    some of Mr. Joseph’s issues related to early childhood trauma and assist in the
    preparation of the defense sentencing submission. Thus, the defense respectfully
    requests additional time to gather relevant information and adequately prepare for
    Mr. Joseph’s sentence.

            Defense counsel is scheduled to commence trial in U.S. v. Omotayo, 19 Cr.
    291 (LAP) on October 19, 2021 before the Honorable Loretta A. Preska.
    Accordingly, and with the consent of A.U.S.A. Christopher Clore, the defense
    respectfully requests that sentencing in this matter be adjourned to November 2021.
           Thank you.
Granted.
The sentencing hearing is hereby adjourned to
November 10, 2021 at 2:30pm.                            Respectfully Submitted,
 So ordered.
   9/21/2021                                            /s/ Matthew J. Kluger
                                                        Matthew J. Kluger
                                                        Attorney for Wakimi Joseph


   cc:    AUSA Christopher Clore
          AUSA Adam Hobson
